EXHIBIT 10.1

 

EXECUTION VERSION

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is made and entered into as of
August 6, 2020, by and among John C. Malone (“Dr. Malone”), the John C. Malone
1995 Revocable Trust U/A DTD 3/6/1995 (the “Trust”) and Liberty Broadband
Corporation, a Delaware corporation (“Parent”).

 

RECITALS

 

WHEREAS, simultaneously with the execution of this Agreement, Parent, GCI
Liberty, Inc., a Delaware corporation (the “Company”), Grizzly Merger Sub 1,
LLC, a Delaware limited liability company and Wholly Owned Subsidiary of Parent
(“Merger LLC”), and Grizzly Merger Sub 2, Inc., a Delaware corporation and
Wholly Owned Subsidiary of Merger LLC (“Merger Sub”), are entering into the
Agreement and Plan of Merger, dated as of the date hereof (as amended pursuant
to its terms, the “Merger Agreement”), pursuant to which, upon the terms and
subject to the conditions set forth therein (i) Merger Sub will merge with and
into the Company (the “Merger”), with the Company surviving the Merger, and
(ii) immediately following the Merger, the Company, as the surviving corporation
in the Merger and a Wholly Owned Subsidiary of Merger LLC, will merge with and
into Merger LLC (the “Upstream Merger”, and together with the Merger, the
“Combination”), with Merger LLC surviving the Upstream Merger;

 

WHEREAS, at the Effective Time, except as otherwise provided in the Merger
Agreement, each share of Company Series A Common Stock issued and outstanding
immediately prior to the Effective Time will automatically be converted into the
right to receive 0.580 shares of Parent Series C Common Stock; each share of
Company Series B Common Stock issued and outstanding immediately prior to the
Effective Time will automatically be converted into the right to receive 0.580
shares of Parent Series B Common Stock; and each share of Company Preferred
Stock issued and outstanding immediately prior to the Effective Time will
automatically be converted into the right to receive one share of Parent
Preferred Stock;

 

WHEREAS, in connection with the Combination, as required by Parent and the
Company in connection with the execution of the Merger Agreement, the Trust has
agreed to (i) waive its right to receive certain shares of Parent Series B
Common Stock in the Merger in respect of the shares of Company Series B Common
Stock held by the Trust immediately prior to the Effective Time, and (ii) to
receive shares of Parent Series C Common Stock, on the terms and subject to the
conditions herein, so that the Malone Voting Power immediately following the
Effective Time is as close as possible to being equal to, but without being
greater than, the Target Voting Power;

 

WHEREAS, Dr. Malone and Parent have agreed that the Malone Series C Exchangeable
Shares will be exchangeable on a one-for-one basis, at the option of Dr. Malone,
into shares of Parent Series B Common Stock upon the occurrence of a Dilutive
Event on the terms and subject to the conditions set forth herein;

 

WHEREAS, Dr. Malone and Parent have further agreed that Dr. Malone or the Trust
will exchange shares of Parent Series B Common Stock for shares of Parent
Series C Common Stock, on a one-for-one basis, upon the occurrence of an
Accretive Event on the terms and subject to the conditions set forth herein; and

 

1

 



 

WHEREAS, Dr. Malone and Parent have further agreed that Dr. Malone or the Trust
will receive, subject to the discretion of Parent to elect an exchange pursuant
to Section 5 of this Agreement, the same per share amount and form of
consideration to be received by holders of Parent Series B Common Stock for each
Malone Series C Exchangeable Share then held by Malone or the Trust, on a
one-for-one basis, upon the occurrence of a Fundamental Event on the terms and
subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.Definitions. Capitalized terms used but not defined in this Agreement have the
respective meanings assigned to those terms in the Merger Agreement. In
addition, as used in this Agreement, the following terms will have the following
meanings:

 

“Accretive Event” means any event resulting in the reduction of the Outstanding
Votes, whether by repurchase, redemption, conversion or otherwise, immediately
following which, and after taking into account any concurrent or substantially
concurrent other event resulting in a reduction of the number of Outstanding
Votes or the effects of any substantially concurrent Dilutive Event, the Malone
Voting Power would be greater than 0.5% plus the Target Voting Power at such
time.

 

“Accretive Event Notice” has the meaning set forth in Section 4(a).

 

“Agreement” has the meaning set forth in the preamble.

 

“Available Parent Series B Shares” means, at the time of any determination
thereof, shares of Parent Series B Common Stock in an amount equal to (x) the
number of Waived Parent Series B Shares, plus (y) the aggregate number of
Reverse Exchange Malone Series B Exchange Shares delivered to Parent at any one
or more Reverse Exchange Closings occurring prior to such date of determination,
minus (y) the aggregate number of any Dilutive Event Parent Series B Exchange
Shares delivered by Parent at any one or more prior Dilutive Event Exchange
Closings.

 

“beneficial owner”, “beneficial ownership” and “beneficially owns” have the
meanings given such terms in Rule 13d-3 under the Exchange Act and Dr. Malone’s
beneficial ownership of capital stock or other equity security which is then
entitled to vote generally in the election of directors shall be calculated in
accordance with the provisions of such Rule; provided, however, that, for
purposes of determining beneficial ownership, (a) Dr. Malone shall be deemed to
be the beneficial owner of any Equity which may be acquired by Dr. Malone
(disregarding any conditions or legal impediments to such beneficial ownership),
whether within sixty (60) days or thereafter, upon the conversion, exchange or
exercise of any warrants, options, rights or other securities issued by a
Person, (b) notwithstanding clause (a), Dr. Malone shall not be deemed to
beneficially own any Available Parent Series B Shares unless and until
Dr. Malone acquires such shares at an Exchange Closing pursuant to the terms of
this Agreement and Dr. Malone will cease to beneficially own any shares of
Parent Series B Common Stock upon delivery of such shares to Parent at any
Reverse Exchange Closing, (c) notwithstanding clause (a), Dr. Malone shall not
be deemed to beneficially own any Parent Series A Common Stock into which shares
of Parent Series B Common Stock beneficially owned by Dr. Malone may be
converted pursuant to the Parent Charter, (d) Dr. Malone shall not be deemed to
beneficially own any Equity solely as a result of Dr. Malone’s execution of any
Transaction Document or Dr. Malone’s filing of any reports, forms or schedules
with the SEC in connection with any of the matters contemplated hereby or
thereby, and (e) Dr. Malone shall be deemed to beneficially own any shares of
Parent Series B Common Stock Transferred to, and held by, a Family Member for
purposes of any determination of the Malone Voting Power.

 

2

 

 

“Combination” has the meaning set forth in the Recitals.

 

“Combination Closing” means the closing of the Combination pursuant to the
Merger Agreement.

 

“Combination Closing Issuance” has the meaning set forth in Section 2.

 

“Company” has the meaning set forth in the Recitals.

 

“Delaware Courts” has the meaning set forth in Section 16.

 

“Dilutive Event” means any event resulting in the increase of the Outstanding
Votes, whether upon the exercise of stock options, conversion of any convertible
security, issuance of capital stock or otherwise, immediately following which,
and after taking into account any concurrent or substantially concurrent other
event resulting in the increase of the number of Outstanding Votes or the
effects of any substantially concurrent Accretive Event, the Malone Voting Power
would be less than the Target Voting Power at such time minus 0.5%.

 

“Dilutive Event Exchange” has the meaning set forth in Section 3(d).

 

“Dilutive Event Exchange Closing” has the meaning set forth in Section 3(c).

 

“Dilutive Event Notice” has the meaning set forth in Section 3(a).

 

“Dilutive Event Parent Series B Exchange Shares” has the meaning set forth in
Section 3(d).

 

“Dilutive Event Series C Exchangeable Shares” has the meaning set forth in
Section 3(b).

 

“Exchange” means a Dilutive Event Exchange, a Reverse Exchange or a Fundamental
Event Exchange.

 

“Exchange Closing” means a Dilutive Event Exchange Closing, a Reverse Exchange
Closing or a Fundamental Event Exchange Closing.

 



3

 

 

“Exchange Event” means a Dilutive Event, an Accretive Event or a Fundamental
Event.

 

“Exchange Notice” has the meaning set forth in Section 3(b).

 

“Family Member” means a descendant of a parent of either John C. Malone or
Leslie A. Malone.

 

“Fundamental Event” means any combination, consolidation, merger, split-off,
spin-off, rights offering, or dividend, in each case, as a result of which
holders of Parent Series B Common Stock are entitled to receive securities of
Parent, securities of another Person, property or cash, or a combination
thereof.

 

“Fundamental Event Exchange” has the meaning set forth in Section 5.

 

“Fundamental Event Exchange Closing” has the meaning set forth in Section 5.

 

“Fundamental Event Parent Series B Exchange Shares” has the meaning set forth in
Section 5.

 

“Fundamental Event Series C Exchangeable Shares” has the meaning set forth in
Section 5.

 

“Independent Director” means a member of the Parent Board who (i) qualifies as
an “Independent Director” as defined in the NASDAQ Marketplace Rules or who
qualifies as “independent” under the applicable rules and regulations of any
other national securities exchange on which the Parent Capital Stock is publicly
traded after the date hereof and (ii) is independent for purposes of Delaware
law (as determined in good faith by the Parent Board) from Dr. Malone.

 

“Initial Malone Series C Exchangeable Shares” means the shares of Parent
Series C Common Stock to be issued and/or delivered to the Trust at the
Effective Time pursuant to Section 2 hereof, which shall be equal to the number
of Waived Parent Series B Shares. For the avoidance of doubt, the Initial Malone
Series C Exchangeable Shares shall not include any shares of Parent Series C
Common Stock that the Trust or the Leslie A. Malone 1995 Rev Trust receives as
Series A Consideration.

 

“Malone Rescission Shares” shall have the meaning set forth in Section 6.

 

“Malone Series C Exchangeable Shares” means, at the time of any determination
thereof, shares of Parent Series C Common Stock in an amount equal to (x) the
number of Initial Malone Series C Exchangeable Shares plus (y) the aggregate
number of any Reverse Exchange Parent Series C Exchange Shares issued to
Dr. Malone or the Trust at any one or more prior Reverse Exchange Closings,
minus (z) the aggregate number of any Dilutive Event Series C Exchangeable
Shares exchanged by Dr. Malone or the Trust at any one or more prior Dilutive
Event Exchange Closings.

 



4

 

 

“Malone Voting Power” means, at the time of any determination thereof, the
aggregate voting power of the Voting Securities with respect to which Dr. Malone
has beneficial ownership as a percentage of the voting power of all outstanding
Voting Securities.

  

“Merger” has the meaning set forth in the Recitals.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Merger LLC” has the meaning set forth in the Recitals.

 

“Merger Sub” has the meaning set forth in the Recitals.

 

“Dr. Malone” has the meaning set forth in the preamble.

 

“Non-Exempt Transfer” means a Transfer of Parent Series B Common Stock
beneficially owned by Dr. Malone to any Person, other than a Transfer (i) that
does not result in Dr. Malone ceasing to be the beneficial owner of such shares
of Parent Series B Common Stock (provided, however, that if, following such
Transfer, Dr. Malone ceases to be the beneficial owner of such shares of Parent
Series B Common Stock, such shares of Parent Series B Common Stock shall be
deemed to be Transferred in a Non-Exempt Transfer at the time Dr. Malone so
ceases to be the beneficial owner thereof), (ii) (x) to a Family Member for
estate-planning purposes or (y) to the President and Chief Executive Officer of
Parent as of the date hereof, so long as such person remains a director and
officer of Parent (the person referred to in this subsection (ii)(y) of this
definition, the “Proposed Transferee”); provided, that, in the case of Transfers
referred to in clause (y) of this subsection (ii), the Proposed Transferee
(1) is Transferred all of the Parent Series B Common Stock then beneficially
owned by Dr. Malone and the Trust and all rights to Available Parent Series B
Shares available to Dr. Malone and the Trust under this Agreement at such time
and (2) has signed a Successor Exchange Agreement prior to such Transfer, or
(iii) upon the death of Dr. Malone, to his heirs, executors, administrators,
testamentary trustees, legatees or beneficiaries; provided, in the case of
Transfers referred to in this subsection (iii), such Transfer shall be deemed a
Non-Exempt Transfer unless such transferees have signed a Successor Exchange
Agreement within 180 days (or such later date as determined by the Independent
Directors) of the date of such Transfer.

 

“Outstanding Votes” means, at the time of any determination thereof, the total
number of votes of the outstanding Voting Securities that may be cast at any
meeting of stockholders of Parent at which matters generally voted on by the
holders of Voting Securities are to be considered.

 

“Parent” has the meaning set forth in the preamble.

 

“Parent Charter” means the Restated Certificate of Incorporation of Parent, as
amended from time to time.

 

“Parent Exchange Shares” means (i) the Initial Malone Series C Exchangeable
Shares, (ii) any Dilutive Event Parent Series B Exchange Shares issued in a
Dilutive Exchange, (iii) any Reverse Exchange Parent Series C Exchange Shares
issued in a Reverse Exchange or (iv) any Available Parent Series B Shares issued
in a Fundamental Event Exchange.

 



5

 

 

“Parent Rescission Shares” shall have the meaning set forth in Section 6.

 

“Permitted Encumbrance” means (i) any Encumbrance under this Agreement
(including, without limitation, pursuant to Section 6 hereof), and (ii) any
restrictions on transfer arising under securities Laws of general applicability.

 

“Rescission” has the meaning set forth in Section 6.

 

“Rescission Exchange” has the meaning set forth in Section 9.

 

“Reverse Exchange” has the meaning set forth in Section 4(c).

 

“Reverse Exchange Closing” has the meaning set forth in Section 4(b).

 

“Reverse Exchange Malone Series B Exchange Shares” has the meaning set forth in
Section 4(c).

 

“Reverse Exchange Parent Series C Exchange Shares” has the meaning set forth in
Section 4(c).

 

“Successor Exchange Agreement” means a successor exchange agreement, approved by
the Independent Directors, between Parent and one or more persons, in
substantially the form of this Agreement with such modifications as are
necessary such that (i) if, as of the time of execution of such successor
exchange agreement, such person’s beneficial ownership as a percentage of the
voting power of all outstanding Voting Securities is greater than the Target
Voting Power, such person agrees to transfer Parent Series B Common Stock to
Parent in exchange for Parent Series C Common Stock so that such person’s
beneficial ownership as a percentage of the voting power of all outstanding
Voting Securities does not exceed the Target Voting Power and (ii) the number of
Available Parent Series B Shares under such successor exchange agreement
includes that number of Available Parent Series B Shares under this Agreement at
the time of execution of the successor exchange agreement.

 

“Target Voting Power” means 49% (or such lesser percentage from time to time in
effect as a result of decreases in accordance with the following provisions). At
the time of each Transfer, if any, of Parent Series B Common Stock in a
Non-Exempt Transfer, the Target Voting Power shall be decreased by an amount
equal to the aggregate voting power of Parent Series B Common Stock Transferred
in such Non-Exempt Transfer (expressed as a percentage of the voting power of
all outstanding Voting Securities at such time). For the avoidance of doubt, if
the Target Voting Power has previously been decreased to 45% and the aggregate
voting power of Parent Series B Common Stock Transferred in a subsequent
Non-Exempt Transfer is 1%, the Target Voting Power shall be 44%.

 

“Transfer” means a sale, transfer or disposition of beneficial ownership,
directly or indirectly, whether by operation of law or otherwise; provided,
however, the granting of any proxy to vote Parent Series B Common Stock in
connection with a Fundamental Event will not be deemed a Transfer of beneficial
ownership of the underlying shares.

 

“Trust” has the meaning set forth in the preamble.

 



6

 

 

“Upstream Merger” has the meaning set forth in the Recitals.

 

“Voting Securities” shall have the meaning set forth in the Parent Charter,
together with any shares of a new class or series of capital stock of Parent
issued after the date hereof which by the terms of any amendment to the Parent
Charter (including through the effectiveness of a Preferred Stock Designation
(as defined in the Parent Charter)) is designated as a Voting Security.

 

“Waived Parent Series B Shares” means the portion of the shares of Parent
Series B Common Stock that, but for the waiver contained in Section 2 hereof,
would have been issued to the Trust pursuant to the Merger which shall be equal
to the minimum number of whole shares of Parent Series B Common Stock which must
be subtracted from the total number of shares of Parent Series B Common Stock to
which the Trust is entitled to receive pursuant to the Merger such that the
Malone Voting Power immediately following the Effective Time is as close as
possible to being equal to, but without being greater than, the Target Voting
Power.

 

“Waiver” has the meaning set forth in Section 2.

 

2.Waiver; Combination Closing Issuance. The Trust hereby waives its right to
receive in the Merger as Series B Consideration the Waived Parent Series B
Shares (the “Waiver”) and, at the Effective Time, Parent shall issue to the
Trust the Initial Malone Series C Exchangeable Shares (the “Combination Closing
Issuance”).

 

3.Exchange Upon Dilutive Events.

 

(a)If Parent proposes to consummate any Dilutive Event or receives notice of any
occurrence, event or fact that would reasonably be expected to cause, or has
caused, a Dilutive Event, Parent shall provide prompt written notice to
Dr. Malone (a “Dilutive Event Notice”), specifying the nature and timing of the
Dilutive Event and a reasonable estimate of the Malone Voting Power after giving
effect to such Dilutive Event (for the avoidance of doubt, without giving effect
to any Dilutive Event Exchange in respect thereof).

 

(b)No later than five (5) Business Days after the later of (x) receipt of a
Dilutive Event Notice by Dr. Malone or (y) occurrence of the Dilutive Event,
Dr. Malone may deliver to Parent written notice (an “Exchange Notice”),
specifying the number of Malone Series C Exchangeable Shares to be exchanged by
one or both of Dr. Malone and the Trust for shares of Parent Series B Common
Stock (collectively, the “Dilutive Event Series C Exchangeable Shares”);
provided, that the number of Dilutive Event Series C Exchangeable Shares may not
exceed the lesser of (i) such number of shares of Parent Series B Common Stock,
the incremental beneficial ownership of which by Dr. Malone or the Trust would
cause the Malone Voting Power immediately following the consummation and closing
of such Dilutive Event Exchange to be as close as possible to being equal to,
but without being greater than, the Target Voting Power, and (ii) the number of
Available Parent Series B Shares at such time.

 



7

 

 

(c)The consummation and closing of any Dilutive Event Exchange will take place
as promptly as practicable following the later of (i) the delivery of an
Exchange Notice and (ii) the receipt of any necessary regulatory approvals
required for Dr. Malone and Parent to complete such Dilutive Event Exchange
(including pursuant to the HSR Act or any other Competition Law) (the “Dilutive
Event Exchange Closing”), and at a location and time agreed to by Dr. Malone and
Parent; provided, however, that the conditions set forth in Sections 11, 12 and
13 shall have been satisfied (or waived by the party entitled to the benefit of
same).

  

(d)At any Dilutive Event Exchange Closing, on the terms and subject to the
conditions contained in this Agreement (including after giving effect to any
adjustments in accordance with Section 20(d) hereof), Dr. Malone and the Trust,
as applicable, shall convey, transfer and deliver to Parent their respective
number of Dilutive Event Series C Exchangeable Shares specified in the Exchange
Notice for such Dilutive Event Exchange Closing free and clear of all
Encumbrances other than Permitted Encumbrances, and, in exchange therefor,
Parent shall issue and/or deliver to Dr. Malone and the Trust, as applicable,
such number of shares of Parent Series B Common Stock as is equal to such number
of Dilutive Event Series C Exchangeable Shares delivered by Dr. Malone and the
Trust, respectively (the transactions described in this clause (d) being a
“Dilutive Event Exchange”, and such shares of Parent Series B Common Stock so
delivered pursuant to a Dilutive Event Exchange, the “Dilutive Event Parent
Series B Exchange Shares”), which Dilutive Event Parent Series B Exchange Shares
shall be duly authorized, validly issued, fully paid and nonassessable and free
and clear of all Encumbrances other than Permitted Encumbrances.

 

(e)At any Dilutive Event Exchange Closing, Parent and Dr. Malone will duly
execute and deliver a cross receipt acknowledging the receipt by Dr. Malone or
the Trust of the Dilutive Event Parent Series B Exchange Shares and the receipt
by Parent of the Dilutive Event Series C Exchangeable Shares.

 

4.Reverse Exchange Upon Accretive Events.

 

(a)If Parent proposes to consummate any Accretive Event or receives notice of
any occurrence, event or fact that would reasonably be expected to cause, or has
caused, an Accretive Event, Parent shall provide prompt written notice to
Dr. Malone (an “Accretive Event Notice”), specifying the nature and timing of
the Accretive Event and a reasonable estimate of the Malone Voting Power after
giving effect to such Accretive Event (for the avoidance of doubt, without
giving effect to any Reverse Exchange in respect thereof) and its reasonable
estimate of the Reverse Exchange Malone Series B Exchange Shares to be delivered
at the Reverse Exchange Closing relating to such Accretive Event Notice.

 

(b)No later than the earlier of (x) five (5) Business Days after receipt of an
Accretive Event Notice by Dr. Malone and (y) the date on which an Accretive
Event is to occur, but in any event prior to or concurrently with the
consummation of the Accretive Event, Dr. Malone or the Trust and Parent shall
consummate a Reverse Exchange (the “Reverse Exchange Closing”) at a location and
time agreed to by Dr. Malone and Parent; provided, however, that the conditions
set forth in Sections 11, 12 and 13 shall have been satisfied (or waived by the
party entitled to the benefit of same).

 



8

 

  

(c)At a Reverse Exchange Closing, on the terms and subject to the conditions
contained in this Agreement (including after giving effect to any adjustments in
accordance with Section 20(d) hereof), Dr. Malone or the Trust shall deliver to
Parent the number of shares of Parent Series B Common Stock that would cause the
Malone Voting Power to be as close as possible to being equal to, but without
being greater than, the Target Voting Power after giving effect to the Accretive
Event and such Reverse Exchange Closing (the “Reverse Exchange Malone Series B
Exchange Shares”), free and clear of all Encumbrances other than Permitted
Encumbrances, and, in exchange therefor, Parent shall issue and/or deliver to
Dr. Malone and the Trust, as applicable, the number of shares of Parent Series C
Common Stock as is equal to the number of Reverse Exchange Malone Series B
Exchange Shares delivered by Dr. Malone and the Trust, respectively (the
transactions described in this clause (c) being a “Reverse Exchange” and such
shares of Parent Series C Common Stock so delivered pursuant to an Reverse
Exchange, the “Reverse Exchange Parent Series C Exchange Shares”), and such
shares shall be duly authorized, validly issued, fully paid and nonassessable
and free and clear of all Encumbrances other than Permitted Encumbrances.

 

(d)At any Reverse Exchange Closing, Parent and Dr. Malone will duly execute and
deliver a cross receipt acknowledging the receipt by Dr. Malone or the Trust of
the Reverse Exchange Parent Series C Exchange Shares and the receipt by Parent
of the Reverse Exchange Malone Series B Exchange Shares.

 

5.Exchange Upon Fundamental Events. In the event that Parent proposes to
consummate a Fundamental Event, then either, at Parent’s sole discretion (as
approved by a majority of the Independent Directors), either (x) Parent shall
provide for Dr. Malone or the Trust to receive the same per share amount and
form of consideration for each Malone Series C Exchangeable Share then
outstanding and beneficially owned by Dr. Malone or the Trust as the per share
amount and form of consideration to be received by holders of Parent Series B
Common Stock in such Fundamental Event, and Dr. Malone or the Trust, as
applicable, will waive (or cause to be waived) the right to receive the
consideration that otherwise would be received with respect to such Malone
Series C Exchangeable Shares or (y) immediately prior to the consummation of the
Fundamental Event, Parent and Dr. Malone shall consummate, and Parent and the
Trust shall separately consummate, an exchange whereby Parent shall issue and/or
deliver to Dr. Malone and the Trust, as applicable, one share of Parent Series B
Common Stock for each Malone Series C Exchangeable Share then outstanding and
beneficially owned by Dr. Malone or the Trust, respectively, in an aggregate
amount not to exceed the Available Parent Series B Shares (the “Fundamental
Event Parent Series B Exchange Shares”) and Dr. Malone and the Trust, as
applicable, shall deliver to Parent their respective Malone Series C
Exchangeable Shares (the “Fundamental Event Series C Exchangeable Shares”),
which shall result in Dr. Malone and the Trust holding shares of Parent Series B
Common Stock (in lieu of such Malone Series C Exchangeable Shares) that are
entitled to receive the same per share amount and form of consideration to be
received by Dr. Malone and the Trust, respectively, for his or its other shares
of Parent Series B Common Stock (a “Fundamental Event Exchange” and the
consummation of a Fundamental Event Exchange, a “Fundamental Event Exchange
Closing”).

 



9

 

 

6.Rescission. If, following an Exchange Closing, the applicable Exchange Event
is not consummated either prior to or within ten (10) Business Days following
such Exchange Closing, (i) the applicable Exchange will be automatically
rescinded and treated as if neither the Exchange nor the Exchange Closing had
ever occurred (the “Rescission”); (ii) each of Parent, Dr. Malone and the Trust
hereby waives, and none of Parent, Dr. Malone or the Trust shall have, any
rights, duties or obligations of any kind (other than rights, duties or
obligations to effect the Rescission) in respect of the Exchange to receive or
retain, (x) in the case of Dr. Malone and the Trust, (A) following any Dilutive
Event Exchange Closing, any Dilutive Event Parent Series B Exchange Shares;
(B) following any Reverse Exchange Closing, any Reverse Exchange Parent Series C
Exchange Shares; and (C) following any Fundamental Event Exchange Closing, any
Fundamental Event Parent Series B Exchange Shares (such shares referred to in
clauses (A), (B) and (C), collectively the “Malone Rescission Shares”), and,
(y) in the case of Parent, (A) following any Dilutive Event Exchange Closing,
any Dilutive Event Series C Exchangeable Shares; (B) following any Reverse
Exchange Closing, any Reverse Exchange Malone Series B Exchange Shares; and
(C) following any Fundamental Event Exchange Closing, any Fundamental Event
Series C Exchangeable Shares (such shares referred to in clauses (A), (B) and
(C), collectively the “Parent Rescission Shares”); and (iii) each of Parent, on
the one hand, and Dr. Malone and the Trust, on the other hand, will take such
actions as are reasonably necessary to effect such Rescission, and each will be
deemed, upon the effectiveness of such Rescission, to make appropriate
representations and warranties to the other with respect to the valid issuance
and conveyance, as applicable, and the lack of any Encumbrances upon the Malone
Rescission Shares or Parent Rescission Shares (other than Permitted
Encumbrances), as applicable, so as to vest in the other good and valid title to
the Malone Rescission Shares or Parent Rescission Shares, as applicable.

 

7.Representations.

 

(a)Representations of Dr. Malone. Dr. Malone, on behalf of himself individually
and as trustee of the Trust, represents and warrants to Parent that:

 

(i)as of the date of this Agreement, Dr. Malone beneficially owns 4,021,175
shares of Company Series B Common Stock, 10 shares of Company Preferred Stock,
607,021 shares of Parent Series A Common Stock and 2,363,834 shares of Parent
Series B Common Stock;

 

(ii)(x) as of the date of any Dilutive Event Exchange Closing, Dr. Malone will
beneficially own or own of record such number of shares of Dilutive Event
Series C Exchangeable Shares as is specified in the Exchange Notice to be
delivered and exchanged by Dr. Malone or the Trust at the Dilutive Event
Exchange Closing free and clear of all Encumbrances other than Permitted
Encumbrances, (y) as of the date of any Reverse Exchange Closing, Dr. Malone
will beneficially own or own of record such number of shares of Reverse Exchange
Malone Series B Exchange Shares to be delivered and exchanged by Dr. Malone or
the Trust at the Reverse Exchange Closing free and clear of all Encumbrances
other than Permitted Encumbrances or (z) as of the date of any Fundamental Event
Exchange Closing, Dr. Malone will beneficially own or own of record such number
of shares of Malone Series C Exchangeable Shares to be delivered and exchanged
by Dr. Malone or the Trust at the Fundamental Event Exchange Closing free and
clear of all Encumbrances other than Permitted Encumbrances;

 



10

 

  

(iii)upon delivery to Parent of the Dilutive Event Series C Exchangeable Shares,
Reverse Exchange Malone Series B Exchange Shares or Malone Series C Exchangeable
Shares at the applicable Exchange Closing, in the manner provided in this
Agreement, Parent will have good and valid title to such Dilutive Event Series C
Exchangeable Shares, Reverse Exchange Malone Series B Exchange Shares or Malone
Series C Exchangeable Shares, free and clear of all Encumbrances other than
Permitted Encumbrances and Encumbrances created by Parent or any of its
Subsidiaries;

 

(iv)the Trust is a trust duly organized, validly existing under the Laws of the
State of Florida and each of Dr. Malone and the Trust have all requisite legal
capacity to execute and deliver this Agreement and to perform their obligations
under this Agreement, including the consummation of the Waiver and Combination
Closing Issuance, any Exchange and the other transactions contemplated hereby;

 

(v)this Agreement has been duly and validly executed and delivered by Dr. Malone
and the Trust and, assuming the due execution and delivery hereof by Parent, is
a valid and binding agreement of Dr. Malone and the Trust, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally, or by principles governing the
availability of equitable remedies;

 

(vi)the execution, delivery and performance by Dr. Malone and the Trust of this
Agreement and the consummation by Dr. Malone or the Trust of the Waiver and
Combination Closing Issuance, any Exchange and the other transactions
contemplated hereby requires no action by or in respect of, or filings with, any
Governmental Authority other than (x) as may be required by Competition Laws,
including the HSR Act, (y) such clearances, consents, approvals, Orders,
licenses, authorizations, registrations, declarations, permits, filings and
notifications as may be required under applicable securities Laws and (z) any
actions or filings under Laws (other than Competition Laws) the absence of which
would not reasonably be expected, individually or in the aggregate, to have a
material adverse effect on the ability of Dr. Malone or the Trust to consummate
the Waiver and Combination Closing Issuance, an Exchange or the other
transactions contemplated hereby, or prevent or materially delay the
consummation of the Waiver and Combination Closing Issuance, an Exchange or the
other transactions contemplated by this Agreement or the Merger Agreement;

 



11

 

  

(vii)the execution and delivery of this Agreement, and the performance by
Dr. Malone and the Trust of this Agreement and the consummation by Dr. Malone or
the Trust of the Waiver and Combination Closing Issuance, any Exchange and the
other transactions contemplated hereby will not (x) violate any applicable Law,
(y) conflict with or constitute a default, breach or violation of (with or
without notice or lapse of time, or both) the terms, conditions or provisions
of, or result in the acceleration of (or the creation in any Person of any right
to cause the acceleration of) any performance of any obligation or any increase
in any payment required by, or the termination, suspension, modification,
impairment or forfeiture (or the creation in any Person of any right to cause
the termination, suspension, modification, impairment or forfeiture) of any
contract, agreement or instrument to which Dr. Malone or the Trust is subject,
which would prevent Dr. Malone or the Trust from performing any of their
obligations hereunder, or (z) require any consent by or approval of or notice to
any other Person or entity (other than a Governmental Authority), except, in the
case of clauses (x), (y) and (z), as would not have a material adverse effect,
individually or in the aggregate, on Dr. Malone’s or the Trust’s ability to
consummate the Waiver and Combination Closing Issuance, an Exchange or the other
transactions contemplated hereby, or prevent or materially delay the
consummation of the Waiver and Combination Closing Issuance, an Exchange or the
other transactions contemplated by this Agreement or the Merger Agreement; and

 

(viii)each of Dr. Malone and the Trust is a sophisticated investor and an
accredited investor (as defined in Rule 501(a) of Regulation D of the Securities
Act), with sufficient knowledge and experience in financial and business matters
to evaluate the merits and risks of the Waiver and Combination Closing Issuance,
any Exchange, and the other transactions contemplated hereby, and each of
Dr. Malone and the Trust acknowledges that the offer and sale of the Parent
Exchange Shares has not been registered under the Securities Act or any
securities Laws of any state and that such Parent Exchange Shares may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of without registration under the Securities Act, except pursuant to an
exemption from such registration available under the Securities Act.

  



12

 

 

(b)Representations of Parent. Parent represents and warrants to Dr. Malone and
the Trust that:

 

(i)upon issuance and/or delivery to Dr. Malone or the Trust of Parent Exchange
Shares at the Combination Closing Issuance or an Exchange Closing in the manner
provided in this Agreement, such Parent Exchange Shares will be duly authorized,
validly issued, fully paid and nonassessable and Dr. Malone or the Trust, as
applicable, will have good and valid title to such Parent Exchange Shares so
delivered free and clear of all Encumbrances other than Permitted Encumbrances
and Encumbrances created by Dr. Malone or any of his respective Affiliates;

  

(ii)Parent is a Delaware corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware, and has full power and
authority to execute and deliver this Agreement and to consummate the
Combination Closing Issuance, any Exchange and the other transactions
contemplated hereby;

 

(iii)the execution and delivery of this Agreement by Parent, and performance of
this Agreement by Parent, including the consummation of the Combination Closing
Issuance, any Exchange and the other transactions contemplated hereby, has been
duly authorized by all requisite corporate power;

 

(iv)this Agreement has been duly and validly executed and delivered by Parent
and, assuming the due execution and delivery hereof by Dr. Malone and the Trust,
is a valid and binding agreement of Parent, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies;

 

(v)the execution, delivery and performance by Parent of this Agreement and the
consummation by Parent of the Combination Closing Issuance, any Exchange, and
the other transactions contemplated hereby requires no action by or in respect
of, or filings with, any Governmental Authority, other than (x) filings or
notifications required to be made by Parent pursuant to any Competition Laws,
including the HSR Act, (y) such clearances, consents, approvals, Orders,
licenses, authorizations, registrations, declarations, permits, filings and
notifications as may be required under applicable securities Laws and (z) any
actions or filings under Laws (other than Competition Laws) the absence of which
would not reasonably be expected, individually or in the aggregate, to have a
material adverse effect on the ability of Parent to consummate the Combination
Closing Issuance, any Exchange or the other transactions contemplated hereby or
prevent or materially delay the consummation of the Combination Closing
Issuance, any Exchange or the other transactions contemplated by this Agreement
or the Merger Agreement; and

 



13

 

 

(vi)the execution, delivery and performance by Parent of this Agreement and the
consummation of the Combination Closing Issuance, any Exchange, and the other
transactions contemplated hereby will not (A) violate any applicable Law,
(B) after giving effect to the waivers contained herein, conflict with or
constitute a default, breach or violation of (with or without notice or lapse of
time, or both) the terms, conditions or provisions of, or result in the
acceleration of (or the creation in any Person of any right to cause the
acceleration of) any performance of any obligation or any increase in any
payment required by, or the termination, suspension, modification, impairment or
forfeiture (or the creation in any Person of any right to cause the termination,
suspension, modification, impairment or forfeiture) of any contract, agreement
or instrument to which Parent is subject, including without limitation the
Parent Charter, the Parent Bylaws or similar organization documents of any of
Parent’s Subsidiaries, which would prevent it from performing any of its
obligations hereunder, (C) require any consent by or approval of or notice to
any other Person or entity (other than a Governmental Authority), except, in the
case of clauses (A), (B) and (C), as would not have a material adverse effect,
individually or in the aggregate, on Parent’s ability to consummate the
Combination Closing Issuance, any Exchange and the other transactions
contemplated hereby, or prevent or materially delay the consummation of the
Combination Closing Issuance, any Exchange and the other transactions
contemplated by this Agreement or the Merger Agreement.

 

8.Reasonable Best Efforts and Other Covenants.

 

(a)Parent, Dr. Malone and the Trust shall cooperate with each other and use
their reasonable best efforts to (i) consummate the Combination Closing
Issuance, any Exchange and any other transactions contemplated by this Agreement
in the manner contemplated by this Agreement and (ii) execute documents
reasonably necessary to effect the Combination Closing Issuance or any Exchange.

 

(b)Parent, Dr. Malone and the Trust shall cooperate with each other and shall
prepare and file all necessary filings, applications, notices and/or similar
instruments or documentation, and use their reasonable best efforts to obtain as
promptly as practicable all consents, approvals or non-objections, as
applicable, of all Third Parties and Governmental Authorities that, in each
case, are required under applicable Law to consummate the Combination Closing
Issuance, any Exchange, and the other transactions contemplated by this
Agreement.

 

(c)If requested by Dr. Malone (or, upon the death of Dr. Malone, his heirs,
executors, administrators, testamentary trustees, legatees or beneficiaries),
Parent shall negotiate in good faith a Successor Exchange Agreement with the
Proposed Transferee or such heir, executor, administrator, testamentary trustee,
legatee or beneficiary.

 



14

 

 

(d)Neither Dr. Malone nor the Trust shall Transfer any shares of Parent Series B
Common Stock to the Proposed Transferee if such Transfer would be a Non-Exempt
Transfer.

 

(e)Dr. Malone shall promptly provide notice to the Company of any Transfer by
Dr. Malone or the Trust of Parent Series B Common Stock.

 

(f)Unless otherwise determined by the Independent Directors, in connection with
any Fundamental Event involving a split-off or spin-off, Dr. Malone, the Trust
and the Company (acting through the Independent Directors) shall negotiate an
exchange agreement with respect to the split-off or spun-off entity in
substantially the form of this Agreement in order to replicate the benefits and
obligations of Dr. Malone and the Trust with respect to substantially similar
securities of the split-off or spun-off entity as exist under this Agreement as
of the effective time of such split-off or spin-off.

 

9.Tax Matters. Each of Parent, the Trust and Dr. Malone acknowledges and agrees
that, for U.S. federal income tax purposes, the Combination Closing Issuance is
intended to be treated as an issuance of stock by Parent pursuant to the “plan
of reorganization” in the Merger Agreement and not as a separate transaction.
Each of Parent, the Trust and Dr. Malone acknowledges and agrees that each
Exchange is a transaction intended to qualify, for U.S. federal income tax
purposes, as a tax-free exchange pursuant to Section 1036(a) of the Code and a
tax-free reorganization under Section 368(a)(1)(E) of the Code, and except to
the extent otherwise required pursuant to a “determination” (within the meaning
of Section 1313(a) of the Code), Parent, the Trust and Dr. Malone agree not to
take any position on any Tax Return, or take any position for Tax purposes, that
is inconsistent with (i) treating the Combination Closing Issuance as an
issuance of stock by Parent pursuant to the “plan of reorganization” in the
Merger Agreement and not as a separate transaction and (ii) any Exchange
qualifying for U.S. federal income tax purposes as a tax-free exchange under
Section 1036(a) of the Code and a tax-free reorganization under
Section 368(a)(1)(E) of the Code; provided, that in the event of a Rescission,
Parent, the Trust and Dr. Malone shall not take any position on any Tax Return,
or take any position for Tax purposes, that is inconsistent with an Exchange and
any exchange effecting a Rescission (a “Rescission Exchange”) qualifying either
as (A) disregarded transactions or as tax-free exchanges under
Section 1036(a) of the Code, to the extent the Exchange and a corresponding
Rescission Exchange occur in the same tax year, or (B) as tax-free exchanges
under Section 1036(a) of the Code, to the extent the Exchange and the
corresponding Rescission Exchange occur in different tax years.

 

10.Legend. Each of Parent, the Trust and Dr. Malone shall take all such action
necessary to cause the Parent Exchange Shares to bear a legend containing the
following words:

 

“THE SECURITIES SHOWN ON THIS REPORT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND, UNLESS SO REGISTERED, THEY MAY NOT BE SOLD, OFFERED FOR SALE,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.”

 

15

 



 

11.Conditions to Parties’ Obligation to Effect an Exchange. The respective
obligations of Parent, Dr. Malone and the Trust to effect any Exchange shall be
subject to the satisfaction, by each of Dr. Malone, the Trust and Parent prior
to or at the relevant Exchange Closing of the following conditions:

 

(a)No Injunctions or Restraints. No Order entered, enacted, promulgated,
enforced or issued by any court or other Governmental Authority of competent
jurisdiction, shall be in effect which prohibits, renders illegal or enjoins the
consummation of such Exchange; and

 

(b)Dilutive Event. In the case of a Dilutive Event Exchange, the relevant
Dilutive Event shall have occurred.

 

(c)Accretive Event. In the case of a Reverse Exchange, the relevant Accretive
Event shall be reasonably expected to occur concurrently with or promptly
following the Reverse Exchange.

 

(d)Fundamental Event. In the case of a Fundamental Event Exchange, the relevant
Fundamental Event shall be reasonably expected to occur immediately following
the Fundamental Event Exchange.

 

12.Conditions to Parent’s Obligation to Effect an Exchange. The obligation of
Parent to effect any Exchange is also subject to the satisfaction, or (to the
extent legally permissible) waiver in writing by Parent, prior to or at the
relevant Exchange Closing of the following conditions:

 

(a)Representations and Warranties. The representations and warranties of
Dr. Malone and the Trust set forth in Section 7(a) shall be true and correct in
all material respects in each case as of the date of this Agreement and as of
the Exchange Closing as though made on and as of the Exchange Closing, except
for (x) those representations and warranties made as of a specified date, which
shall be true and correct in all material respects as of such date, and (y) de
minimis inaccuracies;

 

(b)Covenants. Dr. Malone and the Trust shall have performed in all material
respects all covenants required to be performed by them prior to or at such
Exchange Closing; and

 

(c)Closing Certificate. Dr. Malone and the Trust shall have delivered to Parent
a certificate duly signed by Dr. Malone, individually and as trustee of the
Trust, that the conditions set forth in Sections 12(a) and (b) have been
satisfied.

 



16

 

 

13.Conditions to Dr. Malone’s and the Trust’s Obligation to Effect an Exchange.
The obligation of Dr. Malone and the Trust to effect any Exchange is also
subject to the satisfaction, or (to the extent legally permissible) waiver in
writing by Dr. Malone (individually and as trustee of the Trust), prior to or at
the relevant Exchange Closing of the following conditions:

  

(a)Representations and Warranties. The representations and warranties of Parent
set forth in Section 7(b) shall be true and correct in all material respects in
each case as of the date of this Agreement and as of the Exchange Closing as
though made on and as of the Exchange Closing, except for (x) those
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of such date, and (y) de minimis
inaccuracies;

 

(b)Covenants. Parent shall have performed in all material respects all other
covenants required to be performed by it prior to or at such Exchange Closing;
and

 

(c)Officer’s Certificate. Parent shall have delivered to Dr. Malone and the
Trust a certificate duly signed by a duly authorized officer of Parent that the
conditions set forth in Sections 13(a) and (b) have been satisfied.

 

14.Termination. This Agreement will terminate and immediately cease to be of any
further force and effect (i) pursuant to the mutual consent of each of the
parties hereto in a written instrument (in the case of Parent, upon the approval
of the Parent Special Committee or a majority of Independent Directors),
(ii) upon any event resulting in the reduction of the Available Parent Series B
Shares to zero, (iii) upon execution of a Successor Exchange Agreement, or
(iv) upon termination of the Merger Agreement if the Merger Agreement is
terminated in accordance with its terms without the Combination Closing having
occurred. If this Agreement is terminated in accordance with this Section 14,
this Agreement shall forthwith become null and void and of no effect and the
obligations of the parties hereto shall terminate, without Liability of any
party (or any stockholder, director, officer, employee, consultant, financial
advisor, legal counsel, financing source, accountant, insurer or other advisor,
agent or representative of such party); provided, that, nothing contained herein
shall relieve any party to this Agreement from any liability for damages
resulting from (a) fraud or (b) willful material breach by such party prior to
such termination, in each case, as determined by a court of competent
jurisdiction pursuant to a final and nonappealable judgment. For purposes of
this Agreement, “willful material breach” means a material breach of a party’s
covenants and agreements set forth in this Agreement that is the consequence of
an act or omission by a party with the knowledge that the taking of such act or
failure to take such action would be a material breach of such party’s covenants
or agreements (provided, that, with respect to Parent, knowledge includes the
actual knowledge, after due inquiry of any of the Senior Management of Parent).

 

15.Applicable Law. All disputes, claims or controversies arising out of or
relating to this Agreement, or the negotiation, validity or performance of this
Agreement, the Waiver and Combination Closing Issuance or any Exchange and the
other transactions contemplated hereby shall be governed by and construed in
accordance with the Laws of the State of Delaware without regard to its rules of
conflict of Laws.

 



17

 



 

16.Jurisdiction. Each of the parties hereto (a) irrevocably and unconditionally
consents to submit itself to the sole and exclusive personal jurisdiction of the
Court of Chancery of the State of Delaware, or, solely if that court does not
have subject matter jurisdiction, the Superior Court of the State of Delaware,
or, solely if the subject matter of the action is one over which exclusive
jurisdiction is vested in the courts of the United States of America, a federal
court sitting in the State of Delaware (collectively, the “Delaware Courts”) in
connection with any dispute, claim, or controversy arising out of or relating to
this Agreement, the Waiver and Combination Closing Issuance or any Exchange and
the other transactions contemplated hereby, (b) waives any objection to the
laying of venue of any such litigation in any of the Delaware Courts, (c) agrees
not to plead or claim in any such court that such litigation brought therein has
been brought in an inconvenient forum and agrees not otherwise to attempt to
deny or defeat such personal jurisdiction or venue by motion or other request
for leave from any such court, and (d) agrees that it will not bring any Action
in connection with any dispute, claim, or controversy arising out of or relating
to this Agreement, the Waiver and Combination Closing Issuance or any Exchange
and the other transactions contemplated hereby, in any court or other tribunal,
other than any of the Delaware Courts. All Actions arising out of or relating to
this Agreement, the Waiver and Combination Closing Issuance or any Exchange and
the other transactions contemplated hereby shall be heard and determined in the
Delaware Courts. Each of the parties hereto hereby irrevocably and
unconditionally agrees that service of process in connection with any dispute,
claim, or controversy arising out of or relating to this Agreement, the Waiver
and Combination Closing Issuance or any Exchange and the other transactions
contemplated hereby may be made upon such party by prepaid certified or
registered mail, with a validated proof of mailing receipt constituting evidence
of valid service, directed to such party at the address specified in Section 19
hereof. Service made in such manner, to the fullest extent permitted by
applicable Law, shall have the same legal force and effect as if served upon
such party personally within the State of Delaware. Nothing herein shall be
deemed to limit or prohibit service of process by any other manner as may be
permitted by applicable Law.

 

17.Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE COMBINATION CLOSING ISSUANCE OR ANY EXCHANGE AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY HERETO IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER,
(C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN
THIS SECTION 17.

 



18

 

  

18.Enforcement of this Agreement. The parties acknowledge and agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at Law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that monetary damages, even if available, would not be an adequate remedy
therefor. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement (without the
obligation to post a bond therefor) and to enforce specifically the terms and
provisions of this Agreement in the Court of Chancery of the State of Delaware,
this being in addition to any other remedy to which they are entitled at law or
in equity.

 

19.Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given (a) on the
date of delivery if delivered personally or sent via e-mail or (b) on the first
(1st) Business Day following the date of dispatch if sent by a nationally
recognized overnight courier (providing proof of delivery), in each case to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

if to Dr. Malone or the Trust, to:

 

John C. Malone
c/o Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
E-Mail: [Separately provided]

 

With a copy (which shall not constitute notice) to:

 

Sherman & Howard L.L.C.
633 Seventeenth Street 

Suite 3000 

Denver, CO 80202

Attention: Steven D. Miller   Jeffrey R. Kesselman E-Mail:
smiller@shermanhoward.com   jkesselman@shermanhoward.com

 

if to Parent, to:

 

Liberty Broadband Corporation



12300 Liberty Boulevard 

Englewood, CO 80112 

Attention: Chief Legal Officer 

Email: [Separately provided]

 



19

 

 

with a copy to (which shall not constitute notice):

  

Debevoise & Plimpton LLP 

919 Third Avenue 

New York, NY 10022 

Facsimile: (212) 909-6000 



Attention: Jeffrey J. Rosen   Michael A. Diz Email: jrosen@debevoise.com  
madiz@debevoise.com



 

20.Miscellaneous.

 

(a)Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of Law or
otherwise by any of the parties hereto without the prior written consent of the
other parties hereto (in the case of Parent, acting upon the consent of the
Parent Special Committee or the Independent Directors). Any purported assignment
in breach of the foregoing is void and of no force and effect whatsoever.
Subject to the foregoing, the provisions of this Agreement shall be binding upon
and inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns, and, in the event of Dr. Malone’s
death, his heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries.

 

(b)This Agreement may be executed in separate counterparts, each of which will
be an original and all of which taken together will constitute one and the same
agreement.

 

(c)If, subsequent to the date hereof, further documents are reasonably requested
in order to carry out the provisions and purposes of this Agreement, the parties
hereto will execute and deliver such further documents.

 

(d)When a reference is made in this Agreement to a Section, such reference shall
be to a Section of this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. When this Agreement contemplates a certain number of securities,
as of a particular date, such number of securities (including Available Parent B
Shares) shall be deemed to be appropriately adjusted to account for stock
splits, stock dividends, recapitalizations, combinations of shares or other
change affecting the outstanding shares of Parent Common Stock or Voting
Securities other than any Fundamental Event.

 



20

 

 

(e)Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed (i) in the case of an
amendment, by each of parties hereto (in the case of Parent, upon the approval
of the Parent Special Committee or a majority of the Independent Directors), and
(ii) in the case of a waiver, by the party against whom the waiver is to be
effective (in the case of Parent, upon the approval of the Parent Special
Committee or a majority of the Independent Directors). No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

  

(f)If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect, insofar as the foregoing can be accomplished without
materially affecting the benefits anticipated by the parties to this Agreement.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible to the fullest extent permitted by applicable Law in an
acceptable manner to the end that the Exchanges and the other transactions
contemplated hereby are fulfilled to the greatest extent possible.

 

(g)The parties acknowledge and confirm that each of their respective attorneys
have participated jointly in the drafting, review and revision of this Agreement
and that it has not been written solely by counsel for one party and that each
party has had the benefit of its independent legal counsel’s advice with respect
to the terms and provisions hereof and its rights and obligations hereunder.
Each party hereto, therefore, stipulates and agrees that the rule of
construction to the effect that any ambiguities are to be or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor any party against another and that no party shall have the
benefit of any legal presumption or the detriment of any burden of proof by
reason of any ambiguity or uncertain meaning contained in this Agreement.

 

(h)Whether or not the Combination is consummated, all costs and expenses
incurred or to be incurred with this Agreement and the transactions contemplated
hereby will be paid by the party incurring such cost or expense; provided, that,
Parent shall pay (or reimburse Dr. Malone and the Trust) all reasonable
out-of-pocket costs and expenses incurred by Dr. Malone and the Trust, including
the reasonable fees, charges and disbursements of counsel for Dr. Malone and the
Trust and any filing fees due for any filings pursuant to any Competition Law,
including the HSR Act, in each case, necessary or in connection with the
preparation, negotiation, execution and consummation of this Agreement and any
of the transactions contemplated by this Agreement, including the Combination
Closing Issuance or any Exchange.

 



21

 

 

[Signature Page Follows]

 



22

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  JOHN C. MALONE           /s/ John C. Malone

 

 

  JOHN C. MALONE 1995 REVOCABLE TRUST U/A DTD 3/6/1995           By: /s/ John C.
Malone   Name: John C. Malone   Title: Trustee

 

 

[Signature page to Exchange Agreement]

 



 

 

 

  LIBERTY BROADBAND CORPORATION           By: /s/ Renee L. Wilm   Name: Renee L.
Wilm   Title: Chief Legal Officer

 

[Signature page to Exchange Agreement]

 



 

 